Citation Nr: 0947588	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-24 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for a headache 
condition, to include migraines, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for Dandy Walker 
Syndrome.

4.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

5.  Entitlement to service connection for visual impairment, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1984, September 1990 to May 1991, January 1992 to April 1992, 
and October 2002 to September 2003, including service in the 
Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In April 2008, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge.  

In April 2009, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in July 2009, and in 
August 2009, the Board informed him that it had requested a 
specialist's opinion in conjunction with the adjudication of 
his appeal, provided him with a copy of the opinion and 
indicated that he was entitled to submit additional evidence 
or argument provided within 60 days of the date of that 
letter.  In August 2009 his representative offered written 
argument in response to the opinion of the medical 
specialist.  Thus, the Board will proceed with the 
consideration of her case.

The Board has recharacterized the issues claims of service 
connection for migraines and entitlement to service 
connection for an undiagnosed illness manifested by 
headaches, vertigo, dizziness, fainting, and lightheadedness, 
as entitlement to service connection for a headache 
condition, to include migraines, as due to an undiagnosed 
illness, on the basis that the issue of entitlement to 
service connection for an undiagnosed illness manifested by 
headaches, vertigo, dizziness, fainting, and lightheadedness, 
represents a separate theory of service connection for 
migraines.  As such, the Board finds that they are not 
separate issues.  See Robinson v. Peake, 21 Vet. App. 545 
(2008) and Bingham v. Principi, 18 Vet. App. 470 (2004).

The Veteran's tinnitus, headache condition and visual 
impairment claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Dandy Walker Syndrome is not related to the Veteran's 
active service.

2.  Degenerative arthritis of the lumbar spine had its onset 
during active service.


CONCLUSIONS OF LAW

1.  Dandy Walker Syndrome was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  Degenerative arthritis of the lumbar spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2004, January 2005, May 2005, 
and August 2005 that fully addressed all notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided prior to the initial AOJ decision did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  In 
addition, the Board notes that the Veteran was provided with 
notice regarding the rating criteria and effective date 
provisions pertinent to his claims in March 2006.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded VA medical examinations in June 2005 and December 
2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
Veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Dandy Walker Syndrome

The Veteran seeks entitlement to service connection for Dandy 
Walker Syndrome.  The Veteran's service treatment records 
reveal that in an Adult Preventive and Chronic Care 
Flowsheet, the Veteran was noted to have the chronic 
illnesses of hypertension, vertigo, and Dandy Walker 
Syndrome.  In addition, in a magnetic resonance imaging (MRI) 
scan of the brain, dated in January 2003, post fossa edema 
was noted.  

In a post service treatment record, dated in May 2004, the 
Veteran reported that he had hydrocephalus (Dandy Walker 
Syndrome) diagnosed in 2002 while at Walter Reed Hospital.

As noted above, in June 2005 the Veteran was afforded a VA 
Compensation and Pension (C&P) medical examination.  After 
examination the Veteran was diagnosed with headaches 
associated with Dandy Walker Syndrome.

In December 2005 the Veteran was afforded a VA C&P medical 
examination.  After examination, the Veteran was diagnosed 
with Dandy Walker Syndrome, congenital.  The examiner 
rendered the opinion that the condition was not related to 
the Veteran's active service.

In September 2006 the Veteran underwent an MRI of the brain.  
The MRI revealed mega cisterna magna with no acute 
intracranial abnormality.  In a VA treatment note, dated in 
February 2007, the Veteran was noted to have no evidence of 
Dandy Walker Syndrome.  In a July 2009 opinion letter, a VA 
physician rendered the opinion that the Veteran did not have 
Dandy Walker Syndrome.

In light of the evidence, the Board finds that entitlement to 
service connection for Dandy Walker Syndrome is not 
warranted.  The Veteran's service treatment records do not 
reveal any diagnosis for Dandy Walker Syndrome.  The Board 
acknowledges that the Veteran has reported that he was 
diagnosed with Dandy Walker Syndrome in 2002 at the Walter 
Reed Medical Center.  However, a VA physician, in an opinion 
rendered in July 2009, indicated that the Veteran did not 
have Dandy Walker Syndrome and that Dandy Walker Syndrome is 
a congenital disorder that would be unrelated to the 
Veteran's active service.  As such, entitlement to service 
connection for Dandy Walker Syndrome must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for Dandy Walker Syndrome, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Degenerative Arthritis of the Lumbar Spine

The Veteran seeks service connection for degenerative 
arthritis of the lumbar spine.  The Veteran's service 
treatment records reveal that in a report of medical 
examination, performed in April 1991 upon demobilization, the 
box regarding an abnormal spine was checked.  The examiner 
noted that the Veteran had a back pain and indicated that the 
Veteran began experiencing back pain upon lifting items in 
Saudi Arabia.

In a VA treatment note, dated in September 1999, the Veteran 
was noted to have mild to moderate disc space narrowing at 
L4-5.  In a VA treatment note, dated in September 2000, the 
Veteran was noted to complain of sharp low back pain and 
numbness after lifting equipment.  In a post service 
treatment record, dated in May 2004, the Veteran was noted to 
complain of chronic low back pain that radiated occasionally 
to the Veteran's left leg with occasional spasms since 
military service.  In May 2004 the Veteran was afforded an X-
ray of the lumbar spine.  The X-ray revealed mild spondylosis 
of L2-3 with degenerative disc disease.  In a VA treatment 
note, dated in June 2005, the Veteran was noted to have 
isolated marginal bone spurs at the anterior margin of the 
L2-3.  In December 2005 the Veteran was afforded a VA C&P 
medical examination.  After examination the Veteran was noted 
to have chronic low back pain and degenerative disc disease.  
An X-ray examination of the spine, dated in December 2006, 
revealed mild degenerative disc disease at L2-3, L3-4, and 
L4-5.  In January 2007 the Veteran underwent a VA MRI of the 
spine.  The MRI revealed multilevel lumbar degenerative disc 
disease.  

In July 2009 a VA physician rendered the opinion that the 
Veteran's lower back pain would be best attributed initially 
to lumbar strain that he obtained when lifting heavy boxes in 
service.  The physician further noted that with normal aging, 
there would be degeneration of the joints with development of 
degenerative joint disease of the lumbar spine in the future.  
In addition, the physician rendered the opinion that the 
Veteran's lower back pain, which initially was related to 
lumbar strain, will likely cause accelerated degeneration of 
the affected joint (L4-L5) leading to osteoarthritis of the 
lumbar spine.

In light of the evidence, the Board finds that to service 
connection for degenerative arthritis of the lumbar spine is 
warranted.  The service treatment records reveal that he 
began experiencing low back pain after heavy lifting while in 
service.  The Veteran is currently diagnosed with 
degenerative disc disease of the lumbar spine.  In July 2009 
a VA physician opined that the Veteran's condition is best 
attributed to the lumbar strain that he obtained while in 
service.  As such, entitlement to service connection for 
degenerative arthritis of the lumbar spine is warranted.


ORDER

Service connection for Dandy Walker Syndrome is denied.

Service connection for degenerative arthritis of the lumbar 
spine is granted.

REMAND

The Veteran seeks service connection for tinnitus, a headache 
condition, to include migraines due, and for visual 
impairment.  He contends that he has suffered from tinnitus 
and headaches since service and began having blurry vision in 
2008.

The service treatment records do not reveal any complaint, 
diagnosis, or treatment for tinnitus, headaches, or visual 
impairment.  However, the Veteran's service treatment records 
reveal that the Veteran complained of headaches while in 
service.

In July 2009, a VA physician diagnosed the Veteran with 
tinnitus and migraines.  The physician noted that the 
Veteran's tinnitus was consistent with the progression of the 
Veteran's sensorineural hearing loss and that the Veteran's 
migraines were exacerbated by the Veteran's stress and muscle 
spasms (tension).  However, the physician did not render an 
opinion regarding whether the Veteran's tinnitus and/or 
migraines were related to the Veteran's active service.

The Veteran indicates that he received treatment from VA for 
his visual impairment in 2008 and that the VA prescribed and 
provided the Veteran with eyeglasses to correct blurry 
vision.  The Board notes that the most recent VA treatment 
record associated with the claims folder is dated in March 
2007.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the 
claims must be remanded for attempts to be made to obtain and 
associate with the claims folder all VA treatment records 
regarding the Veteran dated since March 2007.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran is currently diagnosed with 
tinnitus and a headache condition.  The service treatment 
records reveal that he complained of headaches in service and 
the Veteran contends that he has had tinnitus since service.  
The Board notes that the Veteran is competent to report that 
he has had tinnitus since service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, it is 
necessary to remand these claims for the Veteran to be 
afforded a VA medical examination regarding the etiology of 
the Veteran's diagnosed tinnitus and migraines.

The Veteran reports that he currently has visual impairment 
and that his visual impairment is due to his active service.  
The Board notes, as discussed above, he is competent to 
report that he has blurry vision.  Jandreau.  As such, it is 
necessary to remand this claim for the Veteran to be afforded 
a VA medical examination regarding the nature and etiology of 
the Veteran's reported visual impairment.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since March 2007.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any tinnitus, headache condition found, 
and visual impairment found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology, the lay statements of 
record relating to the Veteran's 
tinnitus, headache condition and/or 
visual impairment since service, and 
state whether any of the conditions can 
be attributed to a known clinical 
diagnosis.  If the examiner attributes 
and such condition to a known clinical 
diagnosis, he or she must opine as to 
whether it is at least as likely as not 
that any tinnitus, headache condition 
and/or visual impairment are related to 
or had its onset during service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Thereafter, readjudicate the 
Veteran's claims.  In doing so, the RO 
must specifically consider 38 U.S.C.A. 
§ 1117 (West 2002) and 38 C.F.R. § 3.317 
(2009).  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


